Exhibit 10.13

EXECUTION

CONSENT AGREEMENT

THIS CONSENT AGREEMENT (this “Agreement”) is made as of this 24th day of July,
2013 (“Effective Date”), by and between:

RIF V-JERSEY, LLC, a Delaware limited liability company (“Borrower”);

REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation (the “REIT”);

REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership (“Rexford LP”,
and together with the REIT, “New Guarantor”); and

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF
AMERICA, N. A., AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2005cTOPI7 (“Noteholder”), whose Master
Servicer is Wells Fargo Bank, National Association.

BACKGROUND

A. On or about November 29, 2004, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Original Lender”) made a certain loan and extended credit in the amount of SIX
MILLION AND N0/100 DOLLARS ($6,000,000.00) (the “Loan”) to JERSEY BUSINESS PARK,
a California general partnership (“Original Borrower”), as evidenced by those
certain documents, including, but not limited to, the Loan Documents (the “Loan
Documents”) more specifically described in Exhibit A attached hereto and
incorporated herein for all purposes, in connection with I 0700 Jersey
Boulevard, Rancho Cucamonga, California (the “Property”).

B. Pursuant to that certain Assumption Agreement dated November 8, 2011,
Original Borrower transferred to Borrower all of its right, title and interest
in and to the Loan and the Loan Documents.

C. The parties hereto (other than Noteholder) have requested that Noteholder
consent to: (i) the merger of each of Rexford Industrial Fund V, LP, a Delaware
limited partnership (“Rexford Fund”) with and into Rexford LP (with Rexford LP
being the surviving entity) (the “Rexford Fund Merger”); (ii} the merger of
Rexford. Industrial Fund V REIT, LLC, a Delaware limited liability company
(“Rexford Fund V REIT”) with and into the REIT (with the REIT being the
surviving entity) (the “Rexford Fund V Merger,” and together with the Rexford
Fund Merger, each a “Merger” and collectively the “Mergers”); (iii) the initial
public offering of Rexford Industrial Realty, Inc., a Maryland limited
partnership (the “REIT”), the sole general partner of Rexford LP (the “IPO”);
and (iv) the assumption by Rexford LP of all of the obligations of Rexford Fund
and the assumption by the REIT of all of the obligations of Rexford Fund V REIT,
in each case as guarantor under the Loan by operation of law as a result of the
applicable Merger.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, Borrower, New
Guarantor and Noteholder agree as follows:

I. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Deed of Trust (as defined in Exhibit A
attached hereto).

2. Ownership of Borrower.

Prior to the Effective Date, Borrower was owned:

 

  a) I 00% by RIP V - SPE Owner, LLC, a Delaware limited liability company (“SPE
Owner”) and managed by RIF V- SPE Manager, LLC, a California limited liability
company (“Manager”);

 

  b) SPE owner was owned 100% by Rexford Fund; and

 

  c) Rexford Fund was owned 99.13% by Rexford Fund V REIT and 0.87% by Rexford
Fund V Manager, LLC, a Delaware limited liability company.

From and after the Effective Date (but subject to Section 6.15(c)(ii) of the
Deed of Trust, as amended), Borrower is owned:

 

  d) 100% by SPE Owner and managed by Manager;

 

  e) SPE Owner is owned 100% by Rexford LP; and

 

  f) The REIT is the sole general partner of Rexford LP.

3. Consent by Noteholder. Subject to the terms and conditions contained herein,
Noteholder hereby consents to the following: (i) the Mergers; (ii) the IPO;
(iii) the assumption by Rexford LP of all of the obligations of the Rexford Fund
as guarantor under the Loan by operation of law as a result of the Rexford Fund
Merger; and (iv) the assumption by the REIT of all of the obligations of Rexford
Fund V REIT as guarantor under the loan by operation of law as a result of the
Rexford Fund V REIT Merger. The transfers described in paragraphs 2 and 3 are
hereinafter referred to as the “Transaction”. Noteholder consents to the
Transaction subject to the terms and conditions set forth herein.

4. No Release of Borrower; Ratification. As a further condition to Noteholder
entering into this Agreement and giving its consent to the Transaction,
Noteholder has required Borrower to ratify its liabilities and obligations under
Loan Documents. Borrower hereby ratifies and confirms all of its obligations and
liabilities under the Note and the Loan Documents.

5. No Release of Guarantor; Ratification. As a further condition to Noteholder
entering into this Agreement and giving its consent to the Transaction,
Noteholder has required Rexford LP, as successor of Rexford Fund, and the REIT,
as successor of Rexford Fund V REIT, in each case by operation of law as a
result of the applicable Merger, to ratify and confirm that it

 

2



--------------------------------------------------------------------------------

has assumed all liabilities and obligations of Rexford Fund and Rexford Fund V
REIT, as applicable, under the Existing Guaranty (as defined in Exhibit A
attached hereto). Rexford LP hereby ratifies and confirms that, as a result of
the Rexford Fund Merger, Rexford LP has assumed liabilities and obligations of
the Rexford Fund under the Existing Guaranty, as amended pursuant to Section 9
below. The REIT hereby ratifies and confirms that, as a result of the Rexford
Fund V REIT Merger, the REIT has assumed the liabilities and obligations of
Rexford Fund V REIT under the Existing Guaranty, as amended pursuant to
Section 9 below.

6. Borrower’s Representation and Warranties. To induce the Noteholder to enter
into this Agreement, the Borrower hereby represents and warrants to the
Noteholder that:

(a) Borrower is validly existing under the laws of the state of its organization
and has full power and authority to enter into this Agreement, to execute and
deliver all documents and instruments required hereunder, and to incur and
perform the obligations provided for herein and therein, and to perform and
carry out the terms of the Loan Documents, all of which have been duly
authorized by all necessary entity action of the Borrower, and no consent or
approval of any third party (other than the Noteholder, whose consent and
approval is given pursuant to the terms of this Agreement) is required as a
condition to the validity or enforceability hereof or thereof; except for the
amendments set forth in Section 8 below, this Agreement has not affected any
obligations and liabilities of Borrower under the Loan Documents;

(b) the current financial position of Borrower has not materially. or adversely
changed from that reflected in the financial statements most recently provided
to Noteholder;

(c) [intentionally omitted];

(d) this Agreement has been duly executed and delivered by the Borrower;

(e) this Agreement will constitute the valid and legally binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar Laws and equitable principles relating to or limiting
creditors’ rights generally;

(f) the execution, delivery and performance by the Borrower of this Agreement
will not violate (i) any provision of law or any order, rule or regulation of
any court or governmental authority, or (ii) any instrument, contract,
agreement, indenture, mortgage, deed of trust or other material document or
obligation to which the Borrower is a party or by which the Property is bound;

(g) there is no action, suit, proceeding or investigation pending or, to
Borrower’s knowledge, threatened that challenges the validity or enforceability
of this Agreement or any of the Loan Documents, or any action required to be
taken pursuant hereto or thereto;

(h) no Default has occurred and is continuing under the Note and/or the Loan ·
Documents; and

 

3



--------------------------------------------------------------------------------

(i) Borrower further represents and warrants to Noteholder that Borrower is not,
and none of the principals, affiliates or, to Borrower’s knowledge, other
persons holding direct or indirect interests in Borrower are “Non-Qualified
Persons” or “Embargoed Persons” as those terms are more particularly defined on
Exhibit “B” attached hereto and made a part hereof.

7. REIT’s and Rexford LP’s Representation and Warranties. To induce the
Noteholder to enter into this Agreement, each of the REIT and Rexford LP hereby
represents and warrants to the Noteholder that:

(a) Such entity is or on the Effective Date will be validly existing under the
laws of the state of its organization and has full power and authority to enter
into this Agreement, to execute and deliver all documents and instruments
required hereunder, and to incur and perform the obligations provided for herein
and therein, and to perform and carry out the terms of the Loan Documents to
which it is a party, all of which have been duly authorized by all necessary
entity action of such party, and no consent or approval of any third party
(other than the Noteholder, whose consent and approval is given pursuant to the
terms of this Agreement) is required as a condition to the validity or
enforceability hereof or thereof;

(b) after giving effect to the Mergers and the IPO, the financial position of
such party shall not be materially and adversely different from that reflected
in the proforma financial statements most recently provided to Noteholder;

(c) [intentionally omitted];

(d) this Agreement has been duly executed and delivered by such party;

(e) this Agreement will constitute the valid and legally binding obligation of
Rexford LP, enforceable against the Rexford LP in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar Laws and equitable principles relating to or limiting
creditors’ rights generally;

(f) the execution, delivery and performance by such party of this Agreement will
not violate (i) any provision of law or any order, rule or regulation of any
court or governmental authority, or (ii) any instrument, contract, agreement,
indenture, mortgage, deed of trust or other material document or obligation to
which such party is a party or by which such party, or any of such party’s
property, is bound;

(g) there is no action, suit, proceeding or investigation pending or, to such
party’s knowledge, threatened that challenges the validity or enforceability of
this Agreement or any of the Loan Documents to which it is a party, or any
action required to be taken pursuant hereto or thereto;

(h) no Default has occurred and is continuing under the Note and/or the Loan
Documents; and

(i) such party is not, and none of the principals, affiliates or, to such
party’s knowledge, persons holding direct or indirect interests in such party
are “Non-Qualified Persons” or “Embargoed Persons” as those terms are more
particularly defined on Exhibit “B” attached hereto and made a part hereof.

 

4



--------------------------------------------------------------------------------

8. Amendments to Loan Documents. From and after the Effective Date, the Loan
Documents are amended as follows:

The Deed of Trust

The following new definitions shall be added:

“Affiliate” shall mean any Person that, directly or indirectly (including
through one or more intermediaries), Controls, is Controlled by or is under
common Control with the Operating Partnership.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of an entity,
whether through the ability to exercise voting power, by contract or otherwise.

“Operating Partnership” shall mean Rexford fudustrial Realty, L.P., a Maryland
limited partnership.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.”

“REIT’’ shall mean Rexford Industrial Realty, Inc., a Maryland corporation.

Add to the following to the end of the definition of “Restricted Party’’:

“... provided, however, that the term ‘Restricted Party’ shall not include any
limited partner of the Operating Partnership or any holder of securities of the
REIT, or any Person owning direct or indirect interests in or through such
limited partners of the Operating Partnership or such holders of securities of
the REIT.”

Section 6.15(c)(ii) Permitted Equity Transfers

Delete provision added at the end of Section 6.15(c)(ii) pursuant to Section 22
of the Assumption Agreement.

Add the following after subsection (D) that was added to Section 6.15(c)(ii)
pursuant to Section 8(b) of the Assumption Agreement:

“(E) Transfers of direct or indirect interests in Borrower to the Operating
Partnership and any Affiliate, provided that the REIT shall continue to Control
the Operating Partnership and Borrower; (F) issuances and Transfers of
securities, options, warrants or other interests in the REIT, whether directly
or indirectly; (G) issuances and Transfers of partnership interests and other
interests in the Operating Partnership (including, without limitation, the
adjustment of partnership units held by partners in the Operating Partnership to
reflect redemptjons pertaining to the ]jmited partner interests in the Operating
Partnership), whether directly or indirectly, provided that the REIT shall
continue to Control the Operating Partnership; and (H) a merger, consolidation
or exchange of securities to which the REIT or the Operating Partnership is a
party, as applicable, provided that the surviving entity shall be the REIT or
the Operating Partnership, as applicable, and that the REIT shall continue to
Control the Operating Partnership and Borrower.”

 

5



--------------------------------------------------------------------------------

Section 7.1(a) Optional Default

Delete Section 7.l(a)(vi)

9. Management. Noteholder acknowledges and approves, effective as of the closing
date (and conditioned upon the closing) of the Transaction, (i) the termination
of that certain Property Management Agreement dated as of August 11, 2011 by and
between Borrower and Rexford Industrial Realty and Management, Inc., a
California corporation, and (ii) Rexford LP or any wholly-owned subsidiary
thereof as the new property manager. The form and substance of the new property
management agreement shall be subject to Noteholder’s prior reasonable approval.

10. Releases, Covenants Not to Litigate, and Assignments. For the period from
the inception of the Loan to and including the Effective Date, and in
consideration for Noteholder’s consent given herein, Borrower, the REIT and
Rexford LP (Borrower, the REIT and Rexford LP are sometimes collectively
referred to as “Releasing Parties”) hereby :

(a) fully and finally acquit, quitclaim, release and discharge each of the
Released Parties (the term “Released Parties” shall be defined as Original
Lender, Noteholder, and Wells Fargo, and their respective officers, directors,
shareholders, representatives, employees, servicers, agents and attorneys) of
and from any and all obligations, claims, liabilities, damages, demands, debts,
liens, deficiencies or cause or causes of action (including claims and causes of
action for usury), to, of or for the benefit (whether directly or indirectly) of
the Releasing Parties, or any or all of them, at law or in equity, known or
unknown, contingent or otherwise, whether asserted or unasserted, whether now
known or hereafter discovered, whether statutory, in contract or in tort, as
well as any other kind or character of action now held, owned or possessed
(whether directly or indirectly) by the Releasing Parties or any or all of them
on account of, arising out of, related to or concerning, whether directly or
indirectly, proximately or remotely (x) the Note or any of the Loan Documents,
or (y) this Agreement (except for the extent of the Released Parties obligations
under this Agreement);

(b) waives any and all defenses to payment of the Note for any reason; and

(c) waives any and all defenses, counterclaims or offsets to the Loan Documents
((i), (ii), and (iii) above are collectively referred to as the “Released
Claims”).

11. Conditions. It shall be a condition to the effectiveness of this Agreement
that on or before the Effective Date, Noteholder shall have approved and be in
receipt of:

(a) executed and filed organizational documents of Rexford LP and the REIT;

(b) the final, fully-executed merger agreement by and between Rexford Fund and
Rexford LP, and the final, fully-executed merger agreement by and between
Rexford Fund V REIT and the REIT;

(c) [intentionally omitted];

 

6



--------------------------------------------------------------------------------

(d) confirmation that Borrower’s insurance policies (and insurance carriers)
comply with any applicable requirements in the Loan Documents, including,
without limitation, amounts and types of insurance, loss payee and applicable
insurance certificates;

(e) a preliminary title report;

(f) a new title insurance policy or title insurance policy update and
endorsements;

(g) property management contract between Borrower, as owner, and Rexford LP, as
manager, and assignment thereof to Noteholder;

(h) an opinion of counsel, satisfactory to Noteholder as to form, substance and
rendering attorney, opining to the validity and enforceability of this Agreement
and the terms and provisions hereof, and any other Loan Documents contemplated
hereby, the due execution and authority of Borrower, Rexford LP and the REIT, to
execute and deliver this Agreement and perform their obligations under the Note
and other Loan Documents, corporate and such other matters as reasonably
requested by Noteholder;

(i) all credit, litigation, anti-terrorism, anti-money laundering and other
searches, as Noteholder may require;

(j) certification from (i) Borrower certifying, among other things reasonably
requested by Noteholder, that the current financial position of Borrower has not
materially and adversely changed from that reflected in the financial statements
most recently provided to Noteholder, and (ii) the REIT certifying, among other
things reasonably requested by Noteholder, that after giving effect to the
Mergers and the IPO, the financial position of the REIT and its consolidated
subsidiaries shall not be materially and adversely different from that reflected
in the pro forma financial statements most recently provided to Noteholder;

(k) Borrower shall have paid Noteholder all fees and all costs and expenses of
Noteholder relative to this Agreement and the other Loan Documents and/or other
documents executed pursuant hereto and any and all amendments, modifications and
supplements thereto, and

(I) Borrower, the REIT and Rexford LP shall execute and/or deliver to Noteholder
such other documents as Noteholder shall reasonably request.

12. Counterparts. It is understood and agreed that this Agreement may be
executed in a number of identical counterparts, each of which shall be deemed an
original for all purposes. It is understood and agreed that photostatic,
facsimile or .pdf signatures of the original signatures of this Agreement,
and/or photostatic, facsimile or .pdf copies of this Agreement fully executed,
shall be deemed an original for all purposes. Any parties submitting a facsimile
or pdf signature shall be estopped from denying that an original signature was
required, and such parties hereby agree to provide original signatures upon
demand by the other parties. The parties hereto waive. the “best evidence” rule
or any similar law or rule in any proceeding in which this Agreement shall be
presented as evidence.

 

7



--------------------------------------------------------------------------------

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

14. APPLICABLE LAW. THIS CONSENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE WHICH THE LOAN DOCUMENTS PROVIDE THAT THE.
LOAN DOCUMENTS ARE TO BE GOVERNED BY AND CONSTRUED WITH.

[SIGNATURE PAGES FOLLOW)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be signed and
sealed the day and year first above written.

 

NOTEHOLDER: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO
BANK OF AMERICA, N. A., AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK,
NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-TOPI7 By:     Wells Fargo Bank,
National Association, as Master Servicer under the Pooling and Servicing
Agreement dated as of January I, 2005, among Morgan Stanley Capital I Inc.,
Wells Fargo Bank, National Association, C-III Asset Management (f/kla Centerline
Servicing, Inc.), Bank of America, National Association, as successor by merger
to LaSalle Bank, National Association, Wells Fargo Bank, National Association,
and ABN AMRO Bank N.V.   By:     /s/ Wayne Ventus, Jr.     Name: Wayne Ventus,
Jr.     Title: Assistant Vice President

THE UNDERSIGNED HEREBY CONSENTS TO THE TRANSACTION DESCRIBED HEREIN.

 

MORTAGE ELECTRONIC REGISTRATION

SYSTEMS, INC., a Delaware corporation

By:     /s/ Wayne Ventus, Jr.   Name:   Wayne Ventus, Jr.   Title:   Assistant
Secretary

[Signature page to Consent Agreement]



--------------------------------------------------------------------------------

BORROWER: RIF V - JERSEY, LLC, a Delaware limited liability company By:     /s/
Michael Frankel   Name:   Michael Frankel   Title:   Authorized Signatory

[Signature page to Consent Agreement - RIF V - Jersey, LLC]



--------------------------------------------------------------------------------

REIT: REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation By:     /s/
Michael Frankel   Name: Michael Frankel   Title:   Co-Chief Executive Officer
REXFORD LP: REXFORD INDUSTRIAL REALTY, LP, a Maryland limited partnership By:  
Rexford Industrial Realty, Inc., a Maryland   corporation, its general partner  
By:     /s/ Michael Frankel     Name: Michael Frankel     Title:   Co-Chief
Executive Officer

[Signature page to Consent Agreement - RIF V - Jersey, LLC]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR NOTEHOLDER

 

STATE OF CALIFORNIA    )          )       COUNTY OF ALAMEDA    )      

On July 22, 2013, before me, N. NGUYEN, the undersigned Notary Public in and for
said County and State, personally appeared Wayne Ventus, Jr.             , who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.            

/s/ N. Nguyen

      Notary Public My Commission Expires:       June 22, 2016             LOGO
[g591718g49u60.jpg]            

ACKNOWLEDGMENT OF MERS

 

STATE OF CALIFORNIA    )          )       COUNTY OF ALAMEDA    )      

On July 22, 2013, before me, N. NGUYEN, the undersigned Notary Public in and for
said County and State, personally appeared Wayne Ventus, Jr.             , who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.            

/s/ N. Nguyen

      Notary Public My Commission Expires:       June 22, 2016             LOGO
[g591718g49u60.jpg]            



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR BORROWER

 

STATE OF CALIFORNIA    )          ) ss       COUNTY OF LOS ANGELES    )      

On July 22, 2013 before me, Adriane Harper, the undersigned Notary Public in and
for said County and State, personally appeared Michael Frankel, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.            

/s/ Adriane Harper

      Notary Public My Commission Expires:       11/16/16             LOGO
[g591718g24y91.jpg]            



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR REIT

 

STATE OF CALIFORNIA    )          ) ss       COUNTY OF LOS ANGELES    )      

On July 22, 2013 before me, Adriane Harper, the undersigned Notary Public in and
for said County and State, personally appeared Michael Frankel, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/theirsignature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s)acted, executed the instrument.

 

WITNESS my hand and official seal.            

/s/ Adriane Harper

      Notary Public My Commission Expires:       11/16/16             LOGO
[g591718g32c82.jpg]            

ACKNOWLEDGMENT FOR REXFORD LP

 

STATE OF CALIFORNIA    )          ) ss       COUNTY OF LOS ANGELES    )      

On July 22, 2013 before me, Adriane Harper, the undersigned Notary Public in and
for said County and State, personally appeared Michael Frankel, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.            

/s/ Adriane Harper

      Notary Public My Commission Expires:       11/16/16             LOGO
[g591718g99z67.jpg]            



--------------------------------------------------------------------------------

EXHIBIT A

To

Consent and Assumption Agreement

1. Promissory Note Secured by Security Instrument, dated as of November 29,
2004, in the original principal amount of $6,000,000.00 from Original Borrower
payable to the order of Original Lender (the “Note”).

2. Deed of Trust, Absolute Assignment of Rents and Leases and Security Agreement
(and Fixture Filing), dated as of November 29, 2004 (the “Deed of Trust”),
executed by Original Borrower to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
a Delaware corporation (“MERS”) as Beneficiary and nominee for Original Lender,
which was recorded in the Official Records of the San Bernardino County
Recorder, State of California (the “Official Records”) on December 10, 2004 as
Document Number 2004-911545, covering the property commonly known as 10700
Jersey Boulevard, Rancho Cucamonga, CA 91730 and more particularly described in
the Deed of Trust (collectively, the “Property”).

3. Assumption Agreement (the “Assumption Agreement”), dated as of November 8,
2011, by and between Original Borrower, Borrower, Guarantor and Noteholder.

4. Memorandum of Assumption Agreement (the “Memorandum of Assumption”) dated as
of November 8, 2011, by and between Original Borrower, Borrower, Guarantor and
Noteholder and recorded November 9, 2011, as Document Number 2011-0465795, with
the Official Records.

5. Financing Statement from Borrower in favor of Noteholder which was filed with
the Delaware Secretary of State on November 9, 2011 as Initial Filing Number
20114328970.

6. Limited Guaranty (the “Existing Guaranty”), dated as of November 8, 2011,
executed by the Existing Guarantor in favor of Noteholder.

7. Assignment of Management Contracts (the “Assignment of Contracts”) dated as
of November 8, 2011, executed by Borrower in favor of Noteholder.